            Case 2:19-cv-00045-JM Document 127 Filed 10/14/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

ALAN DOERING                                                                            PLAINTIFF
ADC #106115

v.                                    2:19-cv-00045-JM-JJV

WENDY KELLEY, Director, ADC; et al.                                                 DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.       Defendants’ Motion for Summary Judgment (Doc. 123) is GRANTED, Plaintiff’s

contaminated water claim against Defendants Kelley, Reed, Andrews, Dycus, and Branch is

DISMISSED WITH PREJUDICE, and this case be CLOSED.

       2.       It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order t would not be taken in good faith.

       Dated this 14th day of October 2020.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
